l|w.(is


                                    NO.


 BOBBY      SIMMONS                                IN THE   COURT     OF
                                              §
 V.                                           §    CRIMINAL. APPEALS
                                              §
 THE    STATE    OF    TEXAS                  §    OF   TEXAS


                       PRO SE MOTION REQUESTING LEAVE TO FILE
                               AN ORIGINAL   COPY ONLY OF THE
                           PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW the Appellant in the above-styled and numbered

 cause and respectfully moves this Honorable Court to grant

 leave to file an original copy only of the Petition for Dis

 cretionary Review and in support therof would show to the Court

 the following:

       1.    The style and appeal number in the Dallas Court of Appeals
 is: BOBBY SIMMONS V. THE STATE OF TEXAS; Appeal No.05-14-00241-
 CR,    05-14-00240-CR.

       2.    The Appellant moves that, pursuant to Rule 2, Texas

 Rules of Appellate Procedure, this Court suspend Rule 9.3(b),
 T.R.A.P., that requires the filing of eleven(ll) copies of the
 Petition for Discretionary Review with the Court.

       3.    The facts relied upon to show good cause for this re

 quest are as follows: The Appellant is indigent and incarcerated
 and does not have access to a photo copier. The Appellant is
 presently not represented by counsel and intends to file a

Pro Se Petition for Discretionary Review.

                                                                      RECEIVED IN
            FILED IN                                            COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                      JAN 20 2015
        JAN 22 2015
                                                                   Abel Acosta, Clerk
      Abel Acosta, Clerk
                                                                         I|l*|l5


      WHEREFORE/ PREMISES CONSIDERED/ the Appellant respectfully

requests that this Honorable Court grant leave to file an or

iginal copy only of the Petition for Discretionary Review with

the    Court.


                                        Respectfully submitted,


                                        Bobby SiJnmons#1941546
                                        Telford   Unit
                                        3899 State Hwy 98
                                        New   Boston,    Texas   75570



                        CERTIFICATE OF SERVICE

      The Appellant hereby certifies that a copy of the foregoing
Motion has been mailed to the Office of the Criminal District
Attorney for Dallas County, Frank Crowley Courts Building, 133
N. Riverfront Blvd., LB-19, Dallas, Texas 75207-4399, on this
 \%     day of January, 2015.

                                        Bobby Salmons